Appeal by the plaintiff wife, on the ground of inadequacy, from so much of an order of the Supreme Court, Nassau County, dated November 14, 1978, as awarded her child support of $150 per month per child. Case remitted to Special Term for an inquest at which evidence may be presented as to defendant’s present financial circumstances, and appeal held in abeyance in the interim. Special Term is to file its report with all convenient speed. Special Term should not have proceeded in the absence of an inquest. Damiani, J. P., Mangano, O’Connor and Weinstein, JJ., concur.